DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
This application is being examined under the pre-AIA  first to invent provisions. 

Response to Amendment
A Reply was filed 8 September 2021.  Claims 1, 5-6, 8-9, 11-13, and 15 are pending.  Subject matter of prior claim 7 was moved into claim 1.  Claim 15 was added.
The text of those sections of Title 35, U.S. Code not included in this action can be found in a prior Office action.

Claim Rejections - 35 USC § 112, first paragraph
Claim 13 is rejected under 35 U.S.C. 112 (pre-AIA ), first paragraph, as failing to comply with the enablement requirement.  The claim contains subject matter which was not described in the specification in such a way as to enable one skilled in the art to which it pertains, or with which it is most nearly connected, to make and/or use the invention. 
The reasons for rejection set forth in the Office Action dated 2 July 2021 are herein incorporated by reference. 

Claim Rejections - 35 USC § 103(a) 
Claims 1, 6, 8-9, 11-12, and 15 are rejected under pre-AIA  35 U.S.C. 103(a) as being unpatentable over Fermi (US 2,206,634) in view of Matsuura ("Isotope effect of retention value between64Cu and66Cu in neutron-irradiated copper Journal of Radioanalytical and Nuclear Chemistry 134, no. 2 (1989): 311-316) and Wada (US 2007/0160176).
Claims 1, 6, and 15
Fermi discloses (e.g., Figure 2) a container (20) and a neutron source (22).  The container contains a solution (21) which includes a particular isotope (e.g., copper).  For example, Fermi discloses using copper (e.g., page 4, col. 1, lines 62-68).  The source emits neutrons that react with the isotope, resulting in a radioisotope.
In the current amendment, claim 7 was moved into claim 1.  Claim 7 was previously rejected under 35 U.S.C. 103 involving Matsuura.  Matsuura shows that it is well known in the art to employ a neutron source with a solution that contains copper in the form of copper phthalocyanine to produce a desired radioisotope (e.g., 64Cu).  
Substitution of one isotope for another isotope to produce a different radioisotope in a radioisotope producing apparatus that has a neutron source is within the skill of the artisan.  In re Williams, 36 F.2d 436, 438 (CCPA 1929).  Modification of Fermi to have used a copper isotope in the form of copper phthalocyanine to have produced a desired 64Cu, as suggested by Matsuura, would have been obvious to one of ordinary skill in the art.  The result of the modification would have been predictable to the skilled artisan.
It is well known in the art to produce a radioisotope near the location where it will be used (e.g., a medical facility).  For example, note Wada at [0015].  Also, Applicant acknowledges such correlation, e.g., note the published application specification at [0003]-[0004].  Thus, modification of Fermi to have employed the radioisotope manufacturing apparatus at a medical patient examination facility, to enhance radioisotope usefulness, would have been obvious to one of ordinary skill in the art. 

Claim 8
Fermi uses copper.  It is well known in the art, and Applicant acknowledges at specification [0018], that copper isotopes in their natural abundances are 69% 63Cu and 31% 65Cu, and that thermal neutrons react with 63Cu which transforms into 64Cu.  
Claim 9
The neutron source is surrounded on its sides by the solution (e.g., Figure 2).
Claims 11-12
Fermi teaches that the solution comprises a moderator which reduces neutron energy (e.g., page 2, col. 2, lines 27-30).

Claim 5 is rejected under pre-AIA  35 U.S.C. 103(a) as being unpatentable over Fermi in view of Matsuura and Wada as applied to claim 1 above, and further in view of either Sundararao or Verma.
Sundararao is directed to "Decay Characteristics Of Some Shortlived Radionuclides Produced By Activation Using 252Cf Source", CONF - 760436, Vol. 2 (1976).
Verma is directed to "Neutron Activation Analysis." Atomic and Nuclear Analytical Methods: XRF, Mössbauer, XPS, NAA and B63Ion-Beam Spectroscopic Techniques (2007): 243-268.
The skilled artisan would understand that different types of neutron source can be employed in Fermi.  Sundararao shows that it is well known in the art to use californium-252 as a neutron source in producing radioisotopes (e.g., 64Cu; page IV-38).  

Verma shows that it is well known in the art to use californium-252 as a neutron source in producing radioisotopes (e.g., 64Cu; pages 243 and 250).  The neutron source can also be plutonium-beryllium (Pu-Be) or americium-beryllium (Am-Be) (Table 6.1).
Substitution of one neutron source for another substantially equivalent neutron source is within the skill of the artisan.  In re Williams, 36 F.2d 436, 438 (CCPA 1929).  Thus, modification of Fermi to have used a neutron source comprising californium-252, as suggested by Sundararao or Verma, would have been obvious to one of ordinary skill in the art.  The result of the modification would have been predictable to the skilled artisan.

Claim Objections
Claims 1, 5-6, 8-9, 11-13, and 15 are objected to.  Claims 1 and 15 indicate that the solution comprises a particular isotope, and that neutrons react with the particular isotope which results in transformation of the particular isotope into a radioisotope.  These claims, in view of the specification, imply that “copper phtalocyanine” and/or “copper salicylaldehyde o-phenylene diamine” is the “particular isotope”.  However, the claims do not specifically recite such correlation.  Thus, because of the uncorrelated claim language, “copper phtalocyanine” and/or “copper salicylaldehyde o-phenylene diamine” could be viewed as mere minute impurities in the solution, in spite of the specification description.  Appropriate correction is required.


Response to Arguments
Applicant's arguments have been fully considered but they are not persuasive.
35 U.S.C. 112, first paragraph
Applicant argues “If the portable neutron source is not supported and drops to the bottom of the container it would still be surrounded by at least one monolayer of the solution on the bottom of the container.  The presence of the monolayer would permit the portable neutron source to be completely surrounded (surrounded on all sides) by the solution.  Alternatively, the portable neutron source can be provided with a hook which can be attached to a thread.  The portable neutron source can [be] suspended from the roof of the container by the thread.  There will be a monolayer of solution between the thread and the hook which would permit the portable neutron source to be surrounded on all sides by the solution.  The Applicants would also like the Examiner to know that this matter has already been adjudication by the PTAB” (Reply at pages 5-6).
The examiner notes that the drawings do not show a hook, thread, or any monolayer.  Nor does the specification discuss reliance on a monolayer of solution for the “completely surrounding” feature.  Nor would a monolayer be recognized by one of ordinary skill in the art to encompass the ordinary meaning of “completely surrounding” as it is understood in the art (e.g., Applicant’s Figure 2).  The skilled artisan would recognize said Figure 2 as visually showing a neutron source completely surrounded by a solution.  The skilled artisan would not recognize said Figure 2 as visually showing a neutron source being completely surrounded via a monolayer if a hook and thread were added thereto.  Again, the specification does not even discuss a monolayer of solution.
  Rather, the referenced PTAB decision indicates (at page 6) with regard to the “completely surrounding” issue, that whether “the claim may be subject to rejection under 35 U.S.C. § 112.  That may or may not be the case.  But that is not the issue before us.”  Thus, nowhere does the decision indicate the “completely surrounding” issue is not subject to a 35 U.S.C. § 112 rejection.  The examiner asserts that the “completely surrounding” issue is subject to a 35 U.S.C. § 112 rejection.

35 U.S.C. 103
Applicant argues that Fermi does not show the “completely surrounded” feature of claim 1.  For example, Applicant argues: 
“Claim 1 is directed to an apparatus that manufactures a radioisotope, the apparatus includes a container that contains a portable neutron source and . . . The portable neutron source is completely surrounded by the particular isotope” (Reply at pages 6-7); 
“Fermi does not teach that the neutron generator is completely surrounded by the particular isotope and Matsuura does not make up for this deficiency” (Reply at page 13);
“The combination of Fermi with Sundararao still does not teach that the neutron source is 10 completely surrounded by the solution” (Reply at pages 10-11); and
“Verma thus suffers from the same deficiency as Sundararao in that it fails to compensate for Fermi's shortcomings” (Reply at page 11).
The examiner notes that claim 1 does not require the “completely surrounded” feature.  Rather, said feature is in claim 13, which is not rejected based on Fermi.

Conclusion
Applicant's amendment necessitated any new ground(s) of rejection presented in this Office action.  THIS ACTION IS MADE FINAL.  Prosecution on the merits is closed.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the mailing date of this final action. 

RCE Eligibility
Since prosecution is closed, this application is now eligible for a request for continued examination (RCE) under 37 CFR 1.114.
  

Contact Information
Examiner Daniel Wasil can be reached at (571) 272-4654, on Monday-Thursday from 10:00-4:00 EST.  Supervisor Jack Keith (SPE) can be reached at (571) 272-6878.


/DANIEL WASIL/
Examiner, Art Unit 3646
Reg. No. 45,303



/JACK W KEITH/Supervisory Patent Examiner, Art Unit 3646